      1:20-cv-01006-MGL         Date Filed 06/08/20        Entry Number 16        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

DORA B. TOOLE, DOC. BRITTANY V.     §
TOOLE, DERRICK S. TOOLE, and JOSHUA §
M. TOOLE,                           §
                                    §
                Plaintiffs,         §
                                    §
vs.                                 §                      CIVIL ACTION 1:20-cv-01006-MGL
                                    §
MARY WEBB, PAMELA GLOVER,           §
JENNIFER HOUSTON, and ELLA TYLER, §
                                    §
                Defendants.         §

             ORDER ADOPTING THE REPORT AND RECOMMENDATION
                AND DISMISSING THE CASE WITHOUT PREJUDICE

       Plaintiffs, all self represented, filed this action against Defendants. The matter is before the

Court for review of the Report and Recommendation (Report) of the United States Magistrate Judge

suggesting the case be dismissed without prejudice. The Report was made in accordance with 28

U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
      1:20-cv-01006-MGL          Date Filed 06/08/20       Entry Number 16         Page 2 of 2




       The Magistrate Judge filed the Report on May 20, 2020, but Plaintiffs failed to file any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment of

the Court the case is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

       Signed this 8th day of June, 2020, in Columbia, South Carolina.

                                                   s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE



                                          *****
                               NOTICE OF RIGHT TO APPEAL

       Plaintiffs are hereby notified of the right to appeal this Order within thirty days from the date

hereof, pursuant to the Federal Rules of Appellate Procedure.




                                                  2
